              Case 3:17-cv-08263-DJH Document 96 Filed 02/26/20 Page 1 of 4



     Casey Arellano (No. 031242)
 1
     ACLU Foundation of Arizona
 2   P.O. Box 17148
     Phoenix, AZ 85011
 3   Telephone: (602) 650-1854
 4   carellano@acluaz.org

 5   Brian Hauss (pro hac vice)
     Vera Eidelman (pro hac vice)
 6
     Ben Wizner (pro hac vice)
 7   ACLU Foundation
     125 Broad Street, 18th Floor
 8   New York, NY 10004
 9   Telephone: (212) 549-2500
     bhauss@aclu.org
10
     Attorneys for Plaintiffs
11

12
     Mark Brnovich
     Attorney General
13   Drew C. Ensign (No. 25463)
     Oramel H. (O.H.) Skinner (No. 32891)
14   Brunn (Beau) W. Roysden III (No. 28698)
15   2005 N. Central Avenue
     Phoenix, Arizon 85004
16   Telephone: (602) 542-5200
     Drew.Engisn@azag.gov
17

18   Attorneys for Defendant Mark Brnovich and Intervenor-Defendant State of Arizona

19                            IN THE UNITED STATES DISTRICT COURT
20
                                  FOR THE DISTRICT OF ARIZONA

21   Mikkel Jordahl; Mikkel (Mik) Jordahl, P.C.,   )     No. CV17-08263
                                                   )
22                 Plaintiffs,                     )     SECOND JOINT STIPULATION
23   v.                                            )     TO EXTEND DEADLINE TO FILE
                                                   )     PLAINTIFFS’ PETITION FOR
24   Mark Brnovich, et al.,                        )     ATTORNEYS’ FEES, COSTS,
                                                   )     AND EXPENSES
25
                   Defendants.                     )
26                                                 )
27
28
               Case 3:17-cv-08263-DJH Document 96 Filed 02/26/20 Page 2 of 4



                                               STIPULATION
 1

 2           The parties file this Second Joint Stipulation and Proposed Order to extend time to file
 3   Plaintiffs’ Petition for Attorneys’ Fees, Costs, and Expenses.
 4
             WHEREAS, on January 23, 2020, this Court entered an Order (Doc. 83) granting
 5
     Plaintiffs’ unopposed motion to set the fee petition deadline for 14 days after final judgment on
 6

 7   Plaintiffs’ claims for declaratory and injunctive relief;
 8           WHEREAS, on January 28, 2020, this Court entered final judgment on Plaintiffs’ claims
 9
     for declaratory and injunctive relief (Doc. 87);
10
             WHEREAS, on February 5, 2020, the parties filed a Joint Stipulation to Extend the
11

12   Deadline to File Plaintiffs’ Petition for Attorneys’ Fees, Costs, and Expenses (Doc. 93), seeking
13   additional time to engage in good faith negotiations regarding Plaintiffs’ request for attorneys’
14
     fees;
15
             WHEREAS, on February 6, 2020, this Court entered an Order (Doc. 95) extending the
16

17   fee petition deadline to March 3, 2020;

18           WHEREAS, the parties continue to negotiate in good faith and hope to resolve Plaintiffs’
19
     claims without further litigation;
20
             WHEREAS, Defendants must go through a multi-layer review process before authorizing
21

22   any potential settlement agreement;

23           WHEREAS, in furtherance of the intent of the parties to negotiate in good faith to resolve
24
     Plaintiffs’ claims for fees and costs without further litigation, no party will contest the timeliness
25
     of Plaintiffs’ fee petition, subject to the deadlines agreed to below:
26

27
28
                                                        1
              Case 3:17-cv-08263-DJH Document 96 Filed 02/26/20 Page 3 of 4



            NOW, THEREFORE, THE PARTIES STIPULATE AND AGREE:
 1

 2          Plaintiffs’ deadline to file their Petition for Attorneys’ Fees, Costs, and Expenses is
 3   extended by thirty (30) days, until no later than April 2, 2020.
 4

 5
     Dated: February 26, 2020                   /s/ Brian Hauss
 6
                                                Brian Hauss (pro hac vice)
 7                                              Vera Eidelman (pro hac vice)
                                                Ben Wizner (pro hac vice)
 8                                              ACLU Foundation
 9                                              Speech, Privacy & Technology Project
                                                125 Broad Street, 18th Floor
10                                              New York, NY 10004
                                                Telephone: (212) 549-2500
11
                                                bhauss@aclu.org
12                                              veidelman@aclu.org
                                                bwizner@aclu.org
13

14                                              Casey Arellano (No. 031242)
                                                ACLU Foundation of Arizona
15                                              P.O. Box 17148
                                                Phoenix, AZ 85011
16
                                                Telephone: (602) 650-1854
17                                              carellano@acluaz.org

18                                              Attorneys for Plaintiffs
19
                                                Mark Brnovich
20                                              Attorney General
21
                                                /s/ Drew C. Ensign (with permission)
22                                              Drew C. Ensign (No. 25463)
                                                Oramel H. (O.H.) Skinner (No. 32891)
23                                              Brunn (Beau) W. Roysden III (No. 28698)
24                                              2005 N. Central Avenue
                                                Phoenix, Arizon 85004
25                                              Telephone: (602) 542-5200
                                                Drew.Engisn@azag.gov
26

27                                              Attorneys for Defendant Mark Brnovich and
                                                Intervenor-Defendant State of Arizona
28
                                                      2
              Case 3:17-cv-08263-DJH Document 96 Filed 02/26/20 Page 4 of 4



                                      CERTIFICATE OF SERVICE
 1

 2          I hereby certify that on February 26, 2020, the foregoing Second Joint Stipulation to

 3   Extend Deadline to File Plaintiffs’ Petition for Attorneys’ Fees, Costs, and Expenses, together
 4
     with attached documents, was electronically transmitted to the Clerk’s Office using the CM/ECF
 5
     system for filing and distribution to counsel for all parties.
 6

 7

 8   DATED this 26th day of February, 2020
 9

10
                                                                      /s/ Brian Hauss
11                                                                    Brian Hauss
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
